DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
In response to a Restriction Requirement mailed on 03/31/2022, the Applicant elected Group I (claims 1-6 and 11-17) without traverse in a reply filed on 05/27/2022. Claims 7-10 and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II and III, there being no allowable generic or linking claim.
Currently, claims 1-6 and 11-17 are examined as below.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statements (IDS) filed on 09/07/2018 and 04/26/2019. The IDS have been considered.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:
(Marked-Up Version) Through-Hole Sealing Structure 
(Clean Version) Though-Hole Sealing Structure

Claim Objections
Claims 2-3, 5, 11 and 14-15 objected to because of the following informalities: 
	Regarding claim 2, in lines 1-2, “the thickness of the underlying metal film” was not mentioned before. It should read “a thickness of the underlying metal film.”
	Regarding claim 3, in line 2, “the thickness of the lid-like metal film” was not mentioned before. It should read “a thickness of the lid-like metal film.”
	Regarding claim 5, in line 2, “the thickness of the sealing material” was not mentioned before. It should read “a thickness of the sealing material.”
	Regarding claim 11, in lines 1-2, “the thickness of the lid-like metal film” was not mentioned before. It should read “a thickness of the lid-like metal film.”
	Regarding claim 14, in lines 1-2, “the thickness of the sealing material” was not mentioned before. It should read “a thickness of the sealing material.”
	Regarding claim 15, in lines 1-2, “the thickness of the sealing material” was not mentioned before. It should read “a thickness of the sealing material.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 and 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Independent claim 1 is indefinite, because the limitation in line 8 “the peripheral part of the through-hole” was not mentioned before. There is insufficient antecedent basis.
	Claim 4 is indefinite, because:
	First, the limitation “the area of a lateral cross-section of the sealing material” was not mentioned before. There is insufficient antecedent basis.
	Second, the limitation “the area of a lateral cross-section of the through-hole” was not mentioned before. There is insufficient antecedent basis.
	Claim 6 is indefinite, because the limitation “the metal powder having a purity of 99.9% by mass or more” renders the claim indefinite. It is unclear whether such metal powder is the same metal powder recited in the base claim 1 or the metal powder recited earlier in claim 6.
	Claim 12 is indefinite, because:
	First, the limitation “the area of a lateral cross-section of the sealing material” was not mentioned before. There is insufficient antecedent basis.
	Second, the limitation “the area of a lateral cross-section of the through-hole” was not mentioned before. There is insufficient antecedent basis.
	Claim 13 is indefinite, because:
	First, the limitation “the area of a lateral cross-section of the sealing material” was not mentioned before. There is insufficient antecedent basis.
	Second, the limitation “the area of a lateral cross-section of the through-hole” was not mentioned before. There is insufficient antecedent basis.
	Claim 16 is indefinite, because the limitation “the metal powder having a purity of 99.9% by mass or more” renders the claim indefinite. It is unclear whether such metal powder is the same metal powder recited in the base claim 1 or the metal powder recited earlier in claim 16.
	Claim 17 is indefinite, because the limitation “the metal powder having a purity of 99.9% by mass or more” renders the claim indefinite. It is unclear whether such metal powder is the same metal powder recited in the base claim 1 or the metal powder recited earlier in claim 17.
Note the dependent claims 2-6 and 11-17 necessarily inherit the indefiniteness of the claims on which they depend.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1-6 and 11-17 are rejected.
Claims 1-6 and 11-17 would be allowable if (i) rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims or (ii) the rejected claim and any intervening claims are fully incorporated into the base claim.

    PNG
    media_image1.png
    456
    515
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    231
    451
    media_image2.png
    Greyscale

Regarding independent claim 1, U.S. Patent Publication No. 2014/0009875 A1 to Nakagawa et al. in Figs. 2, 5A and 5E teaches a sealing structure 100 (¶ 40, electronic device 100) comprising: 
a set of base members 220 (¶ 50, plate-shaped substrate 220 having the leftmost, center and rightmost portions) forming a sealed space S (Fig. 2, ¶ 47 & ¶ 53, storage space S is hermetically sealed); at least one through-hole (Figs. 2, 5A & ¶ 77, through-holes or via holes formed in substrate 220) which is formed in at least one of the set of base members 220, and communicates with the sealed space S (Fig. 2); and a sealing member 240C-240E (Figs. 5E, 2, ¶ 81 & ¶ 29, coating films 240C-240E) that seals the through-hole (Figs. 5E, 2 & ¶ 29), 
the sealing structure 100 including an underlying metal film 240C (Fig. 5E & ¶ 81, coating film 240C) on a surface of the base member 220 in which the through-hole is formed (Fig. 5E), the underlying metal film 240C including a bulk-like metal including at least one of gold, silver, palladium and platinum (¶ 81, coating film 240C including gold plating), the underlying metal film 240C being formed so as to surround the peripheral part of the through-hole (Fig. 5E), 
the sealing member 240D (¶ 81, pure Pd coating film 240D) sealing the through-hole while being bonded to the underlying metal film 240C (Fig. 5E), 
the sealing member 240B including: a sealing material 240D (¶ 81, pure Pd coating film 240D) which is bonded to the underlying metal film 240C (Figs. 5C-5D), and includes a metal at least one selected from gold, silver, palladium and platinum (¶ 81, coating film 240D includes palladium (Pd)), the sealing material having a purity of 99.9% by mass or more (¶ 81, pure Pd means having a purity of 100% by mass, which anticipates the claimed range); and 
a lid-like metal film 240E (Fig. 5E & ¶ 81, Au coating film 240E) which is bonded to the sealing material 240D, and includes a bulk-like metal including at least one of gold, silver, palladium and platinum (¶ 81, Au).
U.S. Patent Publication No. 2007/0144913 A1 to Muraoka discloses a Pd coating being a compressed product of a metal powder (¶ 119).
	However, the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 1, the sealing material including: an outer periphery-side densified region that is in contact with the underlying metal film; and a center-side porous region that is in contact with the through-hole, the densified region having a porosity of 10% or less in terms of an area ratio at any cross-section.
	Therefore, independent claim 1 would be allowable.
	Claims 2-6 and 11-17 would be allowable, because they depend from the allowable claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The examiner can normally be reached on 9AM-5AM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.L./Examiner, Art Unit 2895                           

/JAY C CHANG/Primary Examiner, Art Unit 2895